 In the Matter of THE MIDDLE WEST CORPORATION, KENTUCKY UTILI-TIES COMPANY, KENTUCKY POWER & LIGHT COMPANY,andINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFFILIATED WITHTHE A. F. OF L.Cases Nos. C-1661 and C-1662.-Decided December 13, 1940Jurisdiction:electric utility industry.Unfair LaborPracticesIn General:responsibility of employer for acts of supervisory employees.Where two subsidiaries of a parent holding company operate asa singleclosely integrated enterprise under a common management and with com-mon supervision and control of their labor policies, both occupy the statusof an employer with respect to the employees of each.Holding Company,however, not a proper party as it neither controlled or was responsible forlabor policy and had committed no unfair labor practice.Interference,Restraint, and Coercion:anti-union statements; threats to dis-charge employees joining or belonging to union ; permittingand endorsingcirculation of anti-union letter and petition.Discrimination:discharges for union membership and activities.Remedial Orders:reinstatement and back pay.Deduction 'made from amount of back pay awarded discriminatorilydischarged employees for the period from the date upon. which each wasdischarged to the date upon which charges were filed wherea lapse of7 to 12 months had occurred before charges were filed.Mr. W. J. Perricelli,for the Board.Stoll,Muir, Townsend c& Park,byM. R. Stoll,of Lexington, Ky.,andGordon, Laurent, Ogden c& Galphin,byMr. Squire R. Ogden,of Louisville, Ky., for the respondents.Mr. W. H. Wilson,of Cuyahoga Falls, Ohio, andMr. Ira Braswell,of Winchester, Ky., for the Union.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalBrotherhood of ElectricalWorkers, affiliated with the AmericanFederation of Labor, herein called the Union, the National LaborRelations Board, herein called the Board, by. the Regional Director28 N. L. R. B., No. 84.540- THE MIDDLEWEST CORPORATION541for the Ninth Region (Cincinnati, Ohio), issued its complaint inCase No. C-1661, dated March 9, 1940, and its complaint in Case No.C-1662, dated March 26, 1940, against The Middle West Corpora-tion,Kentucky Utilities Company,, and Kentucky Power & LightCompany, hereinafter called the respondents, alleging in each casethat the respondents had engaged in and were engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the National Labor Re-lations Act, 49, Stat. 449, herein called the Act. ' On March 26, 1940,the Board, acting pursuant to Artice II, Section 36 (b), of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered that the cases thus instituted be consolidated for the purposeof hearing.-Copies of the complaints, accompanied by notice ofhearing thereon, were duly served upon the respondents and theUnion.The complaints alleged in substance that the respondents (1),discharged and thereafter refused to reinstate James B. Crawford,Ira Braswell, Ellis Edwards, and Robert J. Lindsay, for the reasonthat they joined and assisted the Union and engaged in concertedactivities for the purposes of collective bargaining and other mutualaid and protection; and (2) by the afore-mentioned acts, by seiz-ing records of the Union, by making statements hostile to the Unionand tending to discourage membership of its employees therein, bythreatening employees with discharge for their activities in theUnion, by questioning employees with respect to their membershipin the Union, by circulating anti-union petitions and an "executivepolicy letter" designed to impede union organization, and byother acts, interfered with, restrained, and coerced its employees inthe exerciseof the rights guranteed in Section 7 of the Act.2On March 27, 1940, and on April 4, 1940, the respondents filedseparateanswers in Cases Nos. 0-1661 and C-1662, respectively,denying that they had engaged in or were engaging in the unfairlabor practices as alleged in the complaint.The Middle West Cor-poration denied in its answer that it, "either through a whollyowned subsidiary, Middle West Service Company, or at all, super-vises,controls or influences, either Kentucky Utilities Companyor Kentucky Power & Light Company' with respect to employingor discharging persons who may be or are working for eitherof said companies."The answers of Kentucky Utilities Companyand of Kentucky Power & Light Company asserted the defenseof lathes in, the filing of the complaints, in that the complaints1An amended order of consolidation was issued by the Board on March 30, 1940.2 The complaints are identical save that the discharge of Crawford, Braswell, andEdwards is alleged in Case No.C-1661, and that of Lindsay in Case No.C-1662., 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere not issued within a reasonable time after the discharges ofthe persons named therein.At the same time, the ' respondentsfiled with the Regional Director motions to dismiss the respec-tive complaints : The MiddleWest Corporation, on the groundthat it was not an employer within the meaning of the Act and thatthe employees named in the complaint were not employed by it;Kentucky Utilities Company and Kentucky Power and Light Com-pany,inter alia,on, the ground that they were not engaged in "com-merce" or in a business "affecting commerce" as defined in the Act,and that the acts complained of did not lead or tend to lead tolabor disputes burdening or obstructing commerce.The respondentsalso filed a joint motion in each, case that the Board elect which ofthe respondents it would proceed against and dismiss the complaintas to the other two, and a motion to make paragraph 7 of the com-plaint more specific by amendment thereof to state the names of thepersons who as officers, agents, and employees, of the respondentsare therein alleged to have interfered with, restrained, and coercedthe respondents' employees in the exercise of the rights guaranteedin Section 7 of the Act, and to name the employees who were thussubjected to interference, restraint, and coercion.The RegionalDirector made no ruling on these motions.Pursuant to notice, and notices of postponement, a hearing wagheld at Lexington, Kentucky, from April 8 to 11 and April '16 to19,1940, inclusive, beforeMortimer Riemer, the Trial Examinerduly designated by the Board.The Board and the respondents wererepresented by counsel, and the Union by its International and dis-trict representatives; all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and-tointroduce evidence bearing upon the issues was afforded all parties.At the conclusion of the Board's case, the Trial Examiner adjournedthe- hearing for 4 days pursuant to a request by the respondents fortime to prepare their defense.During the course of the hearing, the Trial Examiner -sustained anobjection by counsel for the Board to the introduction in evidenceby the respondents of copies of charges and amended charges filed bythe Union -prior to the amended charges upon which the complaintswere issued.This ruling is hereby reversed and the charges offeredby the respondents are hereby made a part of the record.3At thecommencement of the hearing, counsel for the Board offered in evi-dence all motions previously filed by the respondents with the Re-gional Director, and at the conclusion of the Board's case and at theconclusion of the hearing, the respondents renewed the motions for3 The exhibits in question appear in the record of the hearing as "Respondents RefusedExhibits Nos. 13, 13a,13b, 13c, and 13d." THE MIDDLE WEST CORPORATION543severance,of the parties and for dismissal of the complaints.At theconclusion of the hearing, the Trial Examiner denied all of the fore-going motions with the exception of that made by The Middle WestCorporation to dismiss the complaint as to it, which he granted inhis Intermediate Report filed thereafter.The Trial Examiner alsoreserved ruling on a motion by counsel for the Board to admit inevidence the affidavit of Roland M. Tillman, a Board witness, whichhe denied in his Intermediate Report.At the close of the hearing,the parties stipulated that the pleadings be conformed- to the proofwith respect to matters of form only.During the course of the hear-ing, the Trial Examiner ruled upon other motions and upon objec-tions to the admission of evidence.The Board has reviewed all therulings of the Trial Examiner and finds that no prejudicial errorswere committed.Except as indicated above, the rulings are herebyaffirmed.After the close of the hearing, the respondents filed a briefwith the Trial Examiner.The Trial Examiner thereafter filed his Intermediate Report,dated August 19, 1940, copies of which were duly served upon the -parties.He found that Kentucky Utilities Company and KentuckyPower & Light Company had engaged in and were engaging in un-fair labor practices within the meaning of Section 8 (1) and (3) and'Section 2 (6) and (7) of the act by approving and ratifying thecirculation of an anti-union petition, by endorsing and permitting thecirculation of an anti-union letter, by surveillance of a union meeting,by warning and persuading their employees, through supervisoryofficials, to refrain from joining or remaining members of the Union,and by discriminating in regard to the hire and tenure of employ-ment of James B. Crawford, Ira Braswell, Ellis Edwards, and RobertJ.Lindsay.He accordingly recommended that these respondentscease'and desist from the unfair labor practices found and, affirma-tively, reinstate with back pay the four employees found to havebeen discriminatorily discharged.He found further that The MiddleWest Corporation had not engaged in the unfair labor practices al-leged in the complaints and recommended that the complaint againstit be dismissed.Thereafter the respondents filed exceptions to theIntermediate Report and requested that the Board consider the brieffiled with the Trial Examiner.The Board has considered the briefand the exceptions to the Intermediate Report and, in so far as theexceptions are inconsistent with the findings, conclusions, and orderset forth below, finds them to be without merit. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in,the case, the Board makes the following:FINDINGS OF FAVr1.THE RESPONDENTSA. The business of the respondentsKentucky Utilities Company and Kentucky Power & Light Com-pany are corporations organized and existing under the laws of theState of Kentucky.Kentucky Utilities Company is principally en-gaged in the generation, purchase, transmission, distribution and saleof electric energy for light, power, and other purposes in 69 countiesin Kentucky and 3 counties in Tennessee. It also owns and operatesgas distribution systems in 4 communities, distributes and sells waterin 12 communities, manufactures and sells ice, and provides` Paducah,Kentucky, with bus transportation.Kentucky Power & Light Com-pany is similarly engaged in the purchase, transmission, distribution,and sale of electric energy, and in 1939 purchased substantially all ofthe electric energy sold by it-from Kentucky Utilities Company.Kentucky Utilities Company and Kentucky Power & Light Com-pany are subsidiaries of The Middle West Corporation, a holding com-pany incorporated under the laws of the State of Illinois, whichthrough its subsidiaries furnishes one or more utility services to 15States in the United States and 2 Canadian Provinces.The MiddleWest Corporation owns all the common stock in Kentucky, UtilitiesCompany and more than 50 per cent of the stock in United PublicService Corporation which in turn owns all issued shares of stock inKentucky Power & Light Company.Middle West Service ^ Company,a wholly owned subsidiary of The Middle West Corporation, fur-nishes supervisory services.under a management contract to bothKentucky Utilities Company and Kentucky Power,& Light Company.R. M. Watt, president and director of Kentucky Utilities Companyand of Kentucky Power & Light Company, directs labor relations ofboth companies.The operating territory of the two companies isdivided into five geographical divisions within the State of Kentucky,with the principal supervisory, accounting, and engineering office atLexington.Each division has a division manager and other divisionofficials who act on behalf of either company and are directly responsi-,ble to the Lexington office.The facilities and business of KentuckyPower & Light Company are under the direct supervision of the divi-sion manager of Kentucky Utilities Company for the Northern Divi-sion at Maysville, Kentucky.Each division is divided' into districts,which are in charge of a district manager who directs the propertiesof both companies within the district and is responsible to the division THE MIDDLE WEST CORPORATION545manager. In addition to district managers, each division has its divi-sion engineer, accountant, commercial manager, safety director, audi-tor, production superintendent, and meter superintendent, all of whomare responsible, to the division manager.Construction and mainte-nance crews perform planned work within each division under thegeneral supervision of the engineering division working with thedivision manager.The greater portion of electric energy sold and distributed byboth companies is generated in Kentucky by Kentucky UtilitiesCompany.The transmission system of Kentucky Utilities Com-pany extends from Louisville, Kentucky, through its Dix Dam andPineville generating stations to the State line between Kentucky andVirginia, where it connects with the transmission system of OldDominion Power Company, its wholly owned subsidiary, south ofPocket, Virginia, and at other points on the Kentucky-Virginia Stateline; and across the Kentucky-Tennessee State line through Mid-dlesboro,Kentucky, and Cumberland Gap, Tennessee, and againthrough Fulton, Kentucky, and South Fulton, Tennessee, where itconnects with the lines of two small Tennessee subsidiaries of Ken-tucky Utilities Company which obtain all the electric energy sup-plied to eight communities in Tennessee from it.The transmissionsystem ofKentucky Utilities Company also connects with, that ofKentucky Power & Light Company in northern Kentucky, at whichpoints of connection Kentucky Power & Light Company obtains sub-stantially all of its electric supply from Kentucky Utilities Company.Kentucky Utilities Company sells electric energy to unaffiliatedlight and power companies in Kentucky, Tennessee, and Illinois. BothCompaniessupply, electric energy to manufacturing concerns in Ken-tucky whose products have a national market, and to four interstaterailroads in Kentucky.They also furnish electric energy to West-ern Union 'Telegraph Company, Postal Telegraph-Cable Company,and Southern Bell Telephone and Telegraph Company, to a radiostation, newspapers, and airports, and for navigation lights and theoperation of locks and dams on the Kentucky and Ohio Rivers.Thegross operating revenues of Kentucky Utilities Company for theyear 1939 from the sale of electric energy, gas, water, ice, , and bustransportation was in excess of $9,250,000. In 1939 the total salesof electric energy for Kentucky Utilities Company, its wholly ownedsubsidiaries, and Kentucky Power & Light Company, was in excessof 460,416,139 kilowatt hours.For the same period, Kentucky-Utili-ties Company delivered 52,801,557 kilowatt hours outside Kentuckyand received from without the State 51,374,100 kilowatt hours.Allpurchases of electric energy by Kentucky Power & Light Companyfrom Kentucky Utilities Company were consummated in Kentucky. 546DECISJONS OFNATIONAL LABOR RELATIONS BOARDIn 1939 Kentucky -Utilities Company and Kentucky Power. & LightCompany expended approximately $65,000 for the purchase of cop-per wire and cables from outside Kentucky and approximately $49,-800 for the purchase of poles, of which approximately 60 per centwere shipped from other States.During the same year, approxi-mately 35 per cent of the electric appliances sold by them, the saleof which amounted to approximately $383,600, were shipped fromoutside the State of Kentucky.B. The employer status of the respondentsThe Board has fully considered the relationship existing betweenKentucky Utilities Company and Kentucky Power & Light Com-pany with regard to the contention of the respondents that KentuckyPower & Light Company was not the employer of certain employeesinvolved herein.Since, as outlined above,' both companies operateas a singleclosely integrated enterprise under a common manage-ment and ' with centralized 'supervision and control of their laborpolicies, it cannot be said that either company is absolved from re-sponsibility for unfair labor practices engaged in by the other. - Weaccordingly find that at all times herein material Kentucky UtilitiesCompany and Kentucky Power & Light Company, and each of them,occupied the status of an employer with-respect to the employeesinvolved herein.-We are in accord, however, with the contention of the respondentsthat The Middle West Corporation is not a proper party to the in-stant proceedings.We find, as did the Trial Examiner, that thereis no evidence that The Middle West Corporation controlled or wasresponsible for the labor policy of Kentucky Utilities Company orKentucky Power & Light Company, or that through its officials ithad committed any of the alleged unfair labor practices.There areno officers or directors common to The Middle West Corporation andthe other two companies.Evidence of control by The Middle WestCorporation is confined to its 100 per cent ownership of the commonstock of Kentucky Utilities and to ownership of 50 per cent but lessthan 53 per cent of the common stock of United Public Service Cor-poration, which owns all of the issued shares of stock of KentuckyPower & Light Company. Although Middle West Service Com-pany, a wholly owned subsidiary of The Middle West Corporation,has a management contract with Kentucky Utilities Company andKentucky Power & Light Company whereby services are renderedin connection with "management, rate, engineering, purchasing, com-mercial, merchandising, accounting, income tax, insurance and safety,and other matters," there is no showing that, this, contract includedcontrol or direction of any laborpolicy.We shall accordingly dis- c1THE MIDDLEWEST 'CORPORATION547miss the complaint insofar as it allegesthat The Middle West Cor-porationengagedin unfair labor practices 4II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers is a labor, organi-zation affiliated with the American Federation of Labor, admittingto its membership all employees of the respondents in the gas, water,electric, and ice departments, excluding supervisors, foremen, clericalforces, janitors, janitresses, salesmen, office employees, and othershaving authority to hire and discharge.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union commenced organizing the respondents' employees inApril 1937.Shortly thereafter locals of the Union were establishedin three of the four then operating divisions of the respondents. InJune 1937 James Thompson, a clerk at the K. U. Park Power Sta-tion,circulated among the respondents' employees a document 5 read-ing as follows :We, the undersigned employees of the Mountain Division ofthe Kentucky Utilities Company, at K. U. Park Station, [PowerCompany, Old Dominion Ice Corporation, Dixie Light andPower Company,] desire to go on record with reference to anArticle that appeared in the current copy of the ElectricalWorld, dated June 12th, 1937, quoted as follows :Organize ElectricalWorkers^Organization of a local unit of union electrical workers em-bracing employees of the Kentucky Utilities Company, exceptthe office force, and electricians engaged in the building industry,has been perfected.W. H. Wilson, Kentucky organizer of theInternationalBrotherhood of ElectricalWorkers_ and (sic)A. F. of L. affiliate, said that negotiations would be undertakenin the near future for a working agreement for higher wagesand better working conditions.We desire to state that this article is unfair and not true, thatwe, as individuals or collectively are not affiliated ^ with anyUnion organization [or do we desire, to become so affiliated andthat our working conditions as to hours and wages are absolutelysatisfactory.]'Hereinafter our reference to the respondentswillinclude only Kentucky UtilitiesCompany and KentuckyPower & Light Company.5 Designated in the record,and hereinafter referred to, asthe Thompsonpetition,413597-42-vol. 28-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD[We desire to enjoy this freedom without any interference]and we want to pledge the company our loyal support and thankit for the policy that it has established and maintained towardits employees eThompson testified that the circulation of the petition was sug-gested by one Creech, the owner of a hardware store in Pinevillepatronized by the respondents, and that he and Creech had the Abovepetition prepared in the office of a Pineville insurance agent. Thomp-son further testified that he circulated the petition because he "didn'twant the organization torn up like it had been all over the country...You could hardly pick upa paper butwhat youwould seeriots and destruction of property and killing and shooting and peopleout of work on account of union organizers."Thompson admittedthat six other copies, substantially the same in content, were pre-pared by stenographers in one or more of the respondents' offices.Thompson secured from his superior, G. J. Williams, superintend-ent of production for the Mountain Division who also signed thepetition, permission to take time off and spent 4 or 5 consecutive daysopenly circulating the petition among employees during workinghours at K. U. Park Power Station, Pineville, Harlan, Middleburg,London, and Somerset.At least 11 supervisory employees signedone or another of the petitions, including J. H. Bailey, divisionmanager,'' M. E. Graybeal, then division accountant at Pineville; .H. B. Asher, division engineer, J. D. Graybeal, commercial manager,H. S. Edwards, division meter superintendent, and W. C. Farley,division superintendent of construction and maintenance.8 In Lon-don the petition was circulated with the acquiescense of W. C. Stin-Thompson testified that the words bracketed above were blocked out because "therewas some few employees-quite a few signed it and some few objected to certain clausesin it, and I said,'I will be very glad to mark that out if you object to that.' "I Indicative of the animus Bailey bore the Union Is the testimony of George Tate, aformer deputy sheriff, who testified that in the fall of 1937 he attended Bailey who wasundergoing treatment for alcoholism at the Hotel Beecher in Somerset-According to Tate,Bailey said that he did not believe in unions,that he did not like organized labor, andthat he did not want any of his men organized-into unions if he could help it.Baileydenied making these statements,but admitted that Tate had attended him in December1935 when he was being treated for alcoholism at the Hotel Beecher. Although the testi-mony is in conflict as to the exact time of the incident,we credit Tate's testimony andfind,as did the Trial Examiner,thatBaileymade the statements substantially asattributed to him.B Further light-is shed as to Farley's attitude toward the Union by the testimony ofJoeWheeler'Snavely, formerly employed by the respondents as a line foreman.Hetestified that in the latter part of 1937 or early in 1938 Farley asked him if any of themen on his crew belonged to the Union;that he replied that he had no knowledge oftheir union affiliation;and that Farley then stated that lie was"verymuch againstthe union," and could see no reason why men should want to loin a union and pay outmoney to work"for a company when they could work and keep their money."At thehearing Farley denied that he inquired of Snavely whether or not the, members of hiscrew belonged to the Union,but admitted that he had discussed unions with Snavely.The Trial Examiner credited the testimony of Snavelywe find that Farley made thestatements as testified to above. THE MIDDLE WEST CORPORATION549son, district manager, who was present when Thompson asked em-ployees to sign it.J.P. Todd, district manager, testified that _heread the petition, "liked the looks of it," signed it, and gave Thomp-son permission to circulate it among the employees at Somerset.When Thompson had completed circulation of the petitions he gavethem to Bailey, division manager, who after reading them returnedthem to Thompson.Williams, Thompson's superior, testified thatafter Thompson had circulated the petitions he told Williams that"he had done a big job" and would appreciate,it if he could be reim-bursed for the expenses incurred in the circulation.Williams con-sulted Bailey and upon his approval reimbursed Thompson.The obvious interference with the self-organization of the respond-ents' employees effected by the circulation of the above petitions needslittle comment.It was clearly designed to impede the then currentorganizing efforts of the Union, and the permission given Thompsonto circulate the petition for several days among employees in thevarious plants and offices of the respondents without loss of pay andwith reimbursement for the expenses he incurred in so doing, coupledwith the fact that divisional supervisory employees not only expresslypermitted the circulation of petitions but themselves signed them,was tantamount to open sponsorship by the respondents.By suchacts of their supervisory employees the respondents made clear totheir employees that the respondents considered affiliation with theUnion to be inconsistent with "loyal support" of the respondents,and disapproved of such affiliation.The respondents thereby inter-fered with, restrained, and coerced their employees in the exercise oftheir rights as guaranteed in Section 7 of the Act.During 1937 when the Union was organizing the respondents'employees, and continuing thereafter into 1938, various supervisoryemployees of the respondents made threatening and coercive anti-union statements to employees.James Jessup, an employee at theGraham power plant, testified that in 1937 shortly after entering therespondents' employ he asked L. F. Dempsey, power plants super-intendent in charge of the electric generating operations at Paducah,Earlington, and Graham, what he` thought about the Union and thatDempsey replied that sooner or later all employees would be or-that about 3 weeks later, he again talked to Dempsey, who told-himthat he had met Wilson, the union representative, and had found outthat "it was all a mess and we were getting a dirty deal and he wantedto advise us to drop the-thing." Jessup stated that on this sameoccasion Dempsey also said: "Sooner or later you will be fired, andthey may not get nothing on you now, but later you will be black-balled from whole western Kentucky." In August 1-938 Jessup 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDsought a transfer from Earlingtoi to Graham.According to Jessup,Dempsey told him that the transfer would be made only on conditionthat Jessup would "stay away from the local."Although Jessupexpressed his reluctance to be transferred under such a condition, hewas granted the transfer a few days later.Dempsey denied makingthe statements as testified to by Jessup, but admitted having dis-cussed union matters with him.L. C. Bennett, also employed atGraham, and a charter member of the Union, testified, that in 1937or 1938 Dempsey told him, "Les, you are getting old; if you don't getout of the union I can't take care of you."Dempsey denied makingthis statement but admitted that he had expressed his opinion toBennett concerning the Union and that on one occasion he had saidto Bennett, "I don't think much of it."Robert Rich, an-employee attheEarlington plant, testified that while working in July 1938Dempsey said to him that "about fifty percent of the men in the union"at Earlington and Graham plant were dropping out'' and said : "Iadvise you to get out rather than remain and hold the bag."Demp-sey denied advising Rich to resign from the Union, but admittedthat he had discussed the Union with Rich on "various occasions."Hugh P. Lansden, an operating engineer at Earlington, testified thatin the summer of 1938 Dempsey told him that-he was going to"break this thing up," referring to the Union, and that he already-had "two of the best men out' and we will' get more."Roland L.Tillman, also employed at Earlington, testified that in the sipringof 1937, Dempsey told him that the employees "would be better offif we didn't bother with this union and kind of promoted a union ofour own."Dempsey testified that all of the foregoing employeeswere "very close" to him and that on numerous occasions they hadasked his advice with respect to union affairs.He stated that heavoided discussing these matters with the employees, but that "whenthey asked me I had to give them a personal answer in some way."We find, as did the Trial Examiner, that Dempsey made substantiallythe statements above attributed to him, by Jessup, Bennett, Rich,Lansden, and Tillman:Walter Killion, an employee at Lancaster, testified that A. S. Britt,the local manager, in the fall of 1937 asked Killion what it costto belong to the Union and, upon Killion's reply, stated that it "wasright smart money to give up."Britt admitted that he had a "num-ber of conversations" with Killion concerning union activities butcould not remember snaking any particular statements to him.JohnBuzzard, a lineman, testified without contradiction that in November1937, upon complaining to Frank Noe, his foreman, concerning theamount of work he had, Noe replied, "If you don't like your job get'off of it, and to hell with the Union."We credit, as did the Trial THE MIDDLE WEST CORPORATION551,Examiner, the testimony of Killion and Buzzard.We find that Brittand Noe made the statements as set forth above.Robert Coldiron, a line-crew employee, testified that- in August1938 John Brattan, his foreman, told him "to stay out of the union,"that it would not do him "any good," and that it would keep themen from getting vacations.Brattan denied making the foregoingstatements to Coldiron "after his employment" but stated that previ-ous to Coldiron's employment on the crew they had discussed theUnion. In giving credence to Coldiron's testimony, the Trial Ex-aminer characterized it as clear, concise, and positive.We find thatBrattan made the statements substantially as testified to by Coldiron.Brattan admitted on cross-examination that he had sat in his carnear the union hall for a period of 30 minutes while a union meet-ing was in progress, but explained that he had been at a drug storenearby and had then decided to sit in his car.He denied that hehad any intention of spying upon the meeting of the Union.Upon aconsideration of the evidence pertaining. to this incident we are un-able to agree with the finding of the Trial Examiner that Brattanhad engaged in unlawful conduct on this occasion, and find that therespondents did not maintain surveillance of the union meeting beingheld at that time.Cyril Miller, a maintenance employee at Earlington, testified thatJ. L. Walker, assistant manager of the Western Division, asked him"on the ground of friendship to get out of the union" and duringan ensuing argument told Miller, "If you don't get out I don't expectI will be able to keep you very long."Walker did not testify.TheTrial Examiner found Miller to be a reliable witness and gave fullcredence to his testimony.We find that Walker made substantiallythe statements attributed to him by Miller.On December 13, 1938, the Board ordered an election among therespondents' employees to determine whether or not- they desiredto be represented by the Union for the purposes of collective bargain-ing.An election was held from January 16 to January 21, 1939, andthe Union lost.The petition filed by the Union for an investigationand certification was accordingly dismissed.Shortly after the elec-tion, Carroll Hoyt Teague, an operator at the Earlington power plantwho relinquished his membership in the Union subsequent to theelection, circulated among the employees for their signature a letteraddressed to Watt, the respondents' president, reading as follows :Regarding the outcome of the recent vote taken by employeesof the Kentucky Utilities Co., we, the employees of the Earling-ton and Graham power stations, consider the election a fair andfinal- settlement of the question voted on.We feel that anyfurther attempt to establish the I. B. E. W. as bargaining agent 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the employees of Kentucky Utilities Company; will be detri-mental to the interest of both the employees and the Company.We are aware of the misunderstandings and ill feelings thatarose from this controversy preceding the election, and sincerelyregret that such happenings occurred.We are confident that you, as president of our company, willsee that no employees are discredited because of previous activ-ities pertaining to labor organizations.With this in mind, weare severing all relations with the I. B. E. W., and sincerely hopeand believe that all K. U. employees share our view on thismatter.Teague obtained permission from Dempsey, power plants super-intendent, to circulate the letter among employees at Earlington,Graham, Clay, and Sturgis.Teague claimed to have circulated theletter on his own time. It was circulated with Dempsey's approval,however, and was presented for signature to employees at the Earling-ton and Graham plants while they were at work.Thereafter, copiesof the letter signed by employees were sent to L. P. Hite, manager ofthe Western Division, Walker, assistant division manager, and Hicks,production superintendent.Subsequently, Walker and Dempsey told_Teague that it was a "nice letter" and expressed the opinion to himthat "it would be appreciated."All signatories received fromWattthe following reply :The contents of your January 27th. letter afford me a great dealof pleasure.Your expression assures me of your confidence inour employee welfare policy.My keenest interest has beentowards the improvement- of employee working conditions andwages.Many conflicts and interferences have retarded my effortsfrom time to time.The full cooperation of every employee is theonly means of overcoming this difficulty, and the onlymeans ofmaintaining such a policy once put into effect.You may be assured that I have only the kindest and most sym-pathetic feeling towards all employees of every class,irrespectiveof any thoughts or actions on the part of some who may have beeninclined to the judgment that their interests could have been bet-ter served by other methods.-,Thank you for the thoughtful expression of your letter, andgood wishes for your health and happiness.By permitting and later endorsing the circulation of the above letter,and by Watt's reply thereto, the respondents conveyed to their em-ployees, as in the case of the petition circulated by Thompson, the re-spondents' preference that they refrain from or relinquish membershipand activity in the Union.We find that the respondents' conduct THE MIDDLE WEST CORPORATION553constituted an unlawful interference with the rights ofself-organiza-tion guaranteed to their employees in the Act.The respondents contend that they are not responsible for the activi-ties of their supervisory employees becauseWatt, president of therespondents, at a meeting held shortly after the passage of the Act,instructed division managers and the heads of various departments"to comply with the provisions of the Act in going about their business."The evidence does not show, however, that the respondents pro-mulgated among their supervisory personnel a clear-cut policy of non-interference with the union interests and activities of their employeesor that they in any way attempted to disavow the widespread activitiesof supervisory employees in opposition to the Union.The respondentsare not relieved of responsibility for the activities of their supervisorystaff merely by refraining from actual participation therein 9Wealso find no merit in the respondents further contention that the evi-dence does not show that any of their employees were actually inter-fered with, restrained, or coerced by the activities complained of. InMatter of Montgomery Ward and Company,we answereda similarcontention as follows :-It is sufficient that the conduct which constitutes the gravamenof the unfair labor practice normally results in interference,restraint, and coercion ; it is immaterial that the proscribedconduct does not produce the desired result.The respondent'sinvasion of the field of union activity which the Act reservesas a matter of right to the employees is in itself an unfair laborpractice.'°We find that by the activities of their supervisory employees de-scribed above in disparaging the, Union, and in warning, threaten-ing, and questioning employees with respect to their affiliation with9InSwift & Company V. National Labor Relations Board,106 F. (2d) 87(C. C. A. 10),enforcing as modifiedMatter of Swift & Company,a Corporation,andAmalgamated MeatCutters and Butcher Workmen of North America, LocalNo.641, at at.,7N. L. R. B. 269,the court disposed of a similar defense, stating :While the evidence showed that Middaugh, the plant manager,and Young, theplant superintendent,repeatedlywarned against violations of the National LaborRelations Act and solicitation of union membership on petitioner's premises duringworking hours,they tookno effective means to stop repeated violationsof the Act.Furthermore,with.respect to the acts ofthe supervisoryforemen, the doctrine ofrespondeat superior applies and petitioner is responsible for the actions of itssupervisory foremen, even though it had no actual participation therein.ISee alsoNational Labor Relations Board v. TheA S. Abell Co..97 F. (2d) 951 (C. C. A.4), enforcing as modifiedMatter ofThe A. S AbellCompany, a CorporationandInter-national Printing and Pressmen'sUnion, Baltimore Branch,BaltimoreWeb Pressmen'sUnion No.31,5 N. L. R. B. 644;Titan Metal Manufacturing,et al. v. N. L. It. B ,106 F.(2d) 254(C.' C.A. 3),enforcingMatter of Titan Metal Manufacturing CompanyandFederal Labor Union No. 19981, 5NL R. B 577.w Matter of Montgomery Ward and CompanyandWarehouse Employees'Union No 20,297affiliated with the A.F. of L.,17 N.L. R. B. 191. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union, and by permitting, endorsing, and participating in thecirculation of the Thompson petition and the, Teague letter, the 're-spondents have interfered with, restrained, and coerced ' their em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.It was also alleged in the complaints that the respondents had iseized union records from the locker of a union employee and haddistributed an executive policy letter designed to impede union or-ganization.As to the first allegation we find, as did the Trial Ex-aminer, that it is not supported by credible evidence. Inasmuch asno exceptions were filed to such finding of the Trial Examiner wewill not here review the evidence. In support of the second alle-gation, it was contended that paragraph 8 of an executive policylettermailed by the respondents to all of their employees in Sep-tember 1937 effected an interference with the organizing efforts ofthe Union.This paragraph reads as follows :The "Company" will recognize for collective bargaining anygroup of employees duly authorized to represent a majority ofemployees in any such division.The term "division" shall bedefined as the territory or area now covered' by each of the fouroperating divisions as now established.-Although the above statement is susceptible of interpretation asan attempt by the respondents to dictate the form of employee self-organization by unilaterally defining the scope of the bargaining unit,under the circumstances we find, as did the Trial Examiner, that thecirculation of the policy letter by the respondents was not an act ofinterference with the rights of their employees to self-organizationwithin the meaning of the Act.We shall dismiss both of the aboveallegations of the complaints.B.The discriminatory dischargesJames B. Crawfordwas intermittently employed by the respond-ents from 1924 to July 6, 1937, the date of his discharge.His lastperiod of continuous employment; during which he worked as afirst-class lineman at London in the Mountain Division, began inApril 1936.Late in June 1937 Crawford signed and circulatedamong a line crew at London, an application for a union charter.Between June 15 and July 6, 1937, he also solicited members in theUnion by distributing membership applications among the employeesfor their signature."A second policy letter necessitated by the enactment of the Fair Labor Standards Actwas sent to all employees on October 31, 1938.Other than the adjustment in wagesand hours set forth therein, it was similar to the first letter issued in September 1937and contains a statement identical with that quoted above THE MIDDLE WEST CORPORATION555In the latter part of June 1937 Crawford refused in the presence ofStinson, the district manager, and several other employees in the dis-trict office at London, to sign the Thompson petition. Stinson testifiedthat when Thompson came into the office and asked him for permis-sion to circulate the petition, he read the petition, told Thompson :"Go ahead, help yourself,"' and stated that all the men were there orthat they would all be in there in a few minutes. Phelps, Crawford'sforeman, was also present and signed the petition at Thompson'srequest.Crawford testified that shortly after he refused to sign theThompson petition, Farley, superintendent of construction, asked himif there had been any union organizers around London, to which Craw-ford-replied that he had not seen any, but would be glad if they camethere.When Crawford added that a man could not be discharged forunion activities because of the Act, according to Crawford, Farleystated that the respondents "didn't have to fire a man, that they hadways of getting around that for union activities."Farley testifiedthat he did not remember having had a conversation of this naturewith Crawford. The Trial Examiner credited the testimony of Craw-ford and in view, among other things, of Farley's demonstrated attitude of opposition toward the Union 12 we find that Farley made thestatements substantially as attributed to him above.On July 6, 1937, Stinson told Crawford, "I have some bad news foryou, Jim."Crawford replied, "I bet I can guess what it is. I guessthe old yellow dog has got me, because I refused to sign the yellowdog petition."Stinson then said, "Well, I have orders to let you go,"but asserted that it was only to reduce expenses and not because of,Crawford's union activities, or his refusal to sigh the Thompson peti-tion.Stinson testified that he had received instructions to dischargeCrawford from Bailey '13 the division manager.B. F. Cross, a lineman, testified that after Crawford's dischargeH. L. Williams, line foreman, said to him and other members of theline crew, "You had better be careful what papers you sign. JimCrawford is an example."Williams admitted talking to members ofhis crew about the Union "right after" Thompson had circulated thepetition and testified that "about the same time" the men had talkedamong themselves about Crawford's discharge, but denied making thestatement attributed to him by Cross.We find, as did the TrialExaminer, that Williams made the statement as testified above.About 2 weeks after his discharge, Crawford sought the assistanceof Watt, the respondents' president, in securing reinstatement.Wattagreed to do what he could to help Crawford in getting back his job,and afterwards talked to Bailey concerning Crawford's reemploy-See footnote8, supra.'-See footnote7, supra. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDment.Crawford, told him that he could return to work" just as soon as Ican place Air. Brown somewhere else." 14Crawford testified thatBailey also told him that he would have had his job back sooner if he'"hadn't threatened to sue in front of the Labor Board." Bailey deniedthat he made this latter statement to Crawford.We find, however, asdid the Trial Examiner, that he made the statement to Crawford asquoted above.Crawford also testified that when lie approachedHoward Asher, division engineer, and asked him to help in gettingback his job, Asher told him, "Jim, your threatening attitude is theonly cause of your not getting back, threatening to sue the company,"and further remarked, "This union activity, you ought to have- hadmore sense than to fool with a thing like that." Asher denied makingthe foregoing statements to Crawford, but admitted that he had sev-eral conversations with Crawford and had said he would do what hecould to help him.We credit, as did the Trial Examiner, Crawford'stestimony as to the statements made by Asher.- -Shortly after Crawford's conversation with' Bailey; Farley, con-struction superintendent, offered Crawford a job as lineman at Pine-ville.Farley testified that Bailey had' called him and told him tooffer Crawford the job. Crawford, who had a home and his wifeand 85-year old mother in London, refused, stating that Bailey hadpromised to reemploy him at London and asked Farley if he wouldassist in"rushing it up."Thereafter, Crawford again talked toBailey.Bailey asked him why he did not- take the job offered byFarley, and when Crawford replied that he was waiting for the job inLondon which Bailey had promised-him, Bailey retorted, "You knowwe don't allow our men to pick their jobs."Crawford protested thathe only wanted the job he had been discharged from, and a heatedargument ensued, during which Bailey ordered Crawford from theoffice.Crawford left and did not again apply to Bailey for rein-statement.The respondents contend that Crawford was discharged solely toreduce expenses and thereby to offset losses occasioned by the OhioValley flood early in 1937.The evidence shows, however, that twolinemen were reemployed a month or so after Crawford's discharge,and a third on January 7, 1938.Moreover, whether or not it mayhave been expedient for the respondents to reduce their personnel atthat time, we are convinced that in selecting Crawford for dismissalthe respondents were motivated by his activity in the Union and byhis -adherence thereto as manifested in his refusal to sign the Thomp-14 Brown,a second-class lineman who Williams, line foreman.admittedwas not asexperienced or as good a lineman as Crawford,had been transferred to London to dowork which had theretofore been performed in part by Crawford THE MIDDLEWEST CORPORATION557,son petition.Nor did the, respondents remedy their discriminatorydischarge of Crawford by tendering him employment at Pineville.The evidence concerning the respondents' discriminatory transfer ofEllisEdwards, discussed below, suggests that by the transfer ofCrawford the respondents sought to suppress Crawford's charges ofdiscrimination and at the same time obstruct and discourage his sup-port of the Union by giving him reemployment away from London.In any event, the position offered to Crawford at, Pineville was not,under the circumstances, substantially equivalent to that from whichCrawford was discharged.We find that the respondents discharged James B. Crawford onJuly 6, 1937, and thereafter refused to reuistate him to his former ora substantially equivalent position because he had assisted the Unionand refused to sign the anti-union Thompson petition, and that theythereby discriminated in regard to his hire and tenure of employ-ment, discouraged membership in the Union, and interfered with,restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.EllisEdwardswas first employed by the respondents in 1932 asa clerk in the Somerset office of the Mountain Division. In' June1935 he was given a job as a meter tester and reader in connectionwith the initiation of a special meter-testing program.15Edwardsjoined the Union in June 1937, circulated the application for charterwhich, as hereinbefore stated, he gave-to James Crawford for circu-lation at London, solicited memberships, and was otherwise activein the Union in and around Somerset. In June 1937 he refused, asdid Crawford, to sign the Thompson petition, objecting to that por-tion of the petition which stated that employees had no desire tojoin a union in the future.18.Edwards, however, signed a second pe-tition, later presented to him by Thompson, from which the objec-tionable material had been removed.In the latter part of November 1937 M. E. Graybeal,. who hadrecently been promoted to district manager at Somerset, informedEdwards that he was to be transferred to Pineville.Edwards testi-fied that he asked Graybeal if he was not being transferred becauseof his union activities, and that Graybeal replied in the affirmativeand added that he had warned Edwards on a previous occasionwhen checking his time tickets.According to Edwards, Graybeal,who had, on the occasion in question, been division accountant at25 In April 1935, pursuant to then recently promulgated rules of the Kentucky PublicService Commission,the respondents embarked upon a special program of meter testing.By agreement with the Commission, the respondents were to test all of their meterswithin a period of 21/2 years,and by the end of 1938 the meter program was practicallycompleted.is See footnote6, supra. 558'DECISIONS OF NATIONAL LABOR RELATIONS BOARDPineville, had checked Edwards' time tickets and asked him to"what account number" he was charging his union activities, fur-ther questioning, him as to which employees `were members of theUnion.Graybeal denied having thus questioned Edwards or everhaving discussed the Union with him.He testified that when thetransfer occurred,he needed a man at Somerset who could superviseoutside work, that the meter-testing program upon which Edwardshad been working,at Somerset was completed;that he thereforerecommended to Bailey, the division manager, that Edwards betransferred to Pineville, and that Claude Hill, then in the meterdepartment at Pineville,was transferred to Somerset to fill the posi-tionGraybeal "wanted taken care of." There was, however, nosatisfactory evidenceshowing thatEdwards was unable to do thework for which Hill was transferred to Somerset.In view ofGraybeal's anti-union attitude,as evidenced by his signing of theThompson petition,and his inadequate and evasive explanation ofwhy Edwards was transferred to Pineville,we find, as did the TrialExaminer,that Graybeal made the statements attributed to him byEdwards.In the latter part of November 1937 James Edwards, father ofEllisEdwards,asked Bailey, the division manager,inGraybeal'soffice, why Ellis had been transferred to Pineville. 'Edwards testi-fied that Bailey replied,"Ellis is too active in the union businesswith my men here in Somerset and I think it is better for our organi-zation to send him to Pineville."CresselEdwards,a brother ofEllis Edwards, testified that he was present when his father spoketo Bailey,and corroborated the conversation as testified to by JamesEdwards.Bailey denied the above version of the conversation, andtestified that Cressel Edwards was not present and that Graybealwas the only other person in the office.Graybeal testified that heoverheard"the principal and important part"of the conversation be-tween Edwards and Bailey and that Bailey did not make the state-ment testifiedto byEdwards.He admitted,however, that he wascalled from the office before Edwards and Bailey had finished talk-ing.Graybeal did not testify as to whether or not Cressel Edwardswas present.The Trial Examiner found both James and CresselEdwards to be credible witnesses.We find that Bailey made thestatement attributed to him by James Edwards.We further find,in view ofthe foregoing,that Ellis Edwards was discriminatorilytransferred to Pineville because of his membership and activitiesin the Union.1,Following his transfer to Pineville, Edwards not only engaged inunion activities there but on week ends returned to Somerset wherehe manifested an active interest in the affairs of the Union.On THE MIDDLE WEST CORPORATION,559December 24, 1937, H. S. Edwards, superintendent of the meter de-partment, informed Edwards that he was discharged. Edwardstestified that on that occasion H. S. Edwards said that he had "justhad a talk with Mr. Bailey and Mr. Bailey said that [Edwards]would have to go."Further, according to Edwards' testimony, H. S.Edwards expressed reluctance to discharge him,, stating that his workhad been satisfactory and that more men were needed, but that thematter of discharge was "out of his control." Edwards furthertestified that he asked H. S. Edwards whether his union activitieshad anything to do with the discharge and that Edwards replied,"They, did, and the Company is not, going to tolerate any union."H. S. Edwards testified that the discharge was occasioned by Bailey'srecoi'nmendation that personnel be reduced because the meter-testingprogram was nearing completion.He admitted telling Edwards thathe "hated" to discharge him, but denied making any statements con-cerning the Union or Edwards' union activities.The Trial Examineraccorded full credence to the testimony of Ellis Edwards.We findthatH. S. Edwards informed Edwards, as stated above, that hisunion activities were responsible for his discharge.Sam Farrell, Jr., who worked on a construction crew under JohnBrattan, a foreman hereinbefore referred to, also testified that earlyin 1938, following Edwards' reemployment, discussed below, in theCentral Division, he overheard a conversation between Brattan andFrank McGiboney, superintendent of the meter department, duringwhich the latter told Brattan that Edwards had been "fired out of theMountain Division" for his union activities and that the same thingwould happen to him in the Central Division "if he did not watchhimself."Brattan and McGiboney denied this testimony.We find,as did the Trial Examiner, that McGiboney made the statement at-tributed to him by Farrell. In view of Bailey's evident efforts tosuppress the organizing efforts of the Union, discriminatory transferofEdwards from Somerset to Pineville, the continuation of hisunion activities both at Pineville and Somerset, and the statementsmade by H. S. Edwards and McGiboney, we find that Edwards wasdiscriminatorily discharged at Pineville because of his membershipand activity in the Union.On February 1, 1938, Edwards was rehired as a meter tester atDanville in Central Division, without loss of pay from December 24,1937, and with full restoration of seniority rights and other privi-leges.Edwards testified that he had obtained permanent employ-ment elsewhere after his discharge at Pineville, and that whenoffered employment by McGiboney, meter superintendent of the Cen-tralDivision, he told McGiboney that he would not return to therespondents' employ unless full restitution was made for his discrim-l 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDinatorydismissal,with which demand McGiboney complied. Theevidence shows thatin responseto an inquiry relative to Edwards,11. -S. Edwards, meter superintendent at Pineville, wrote a letter toMcGiboney, dated January 9, 1938, in which he praised Edwards,made no mention of his union activities, and recommended hisemployment.Edwards continued his union activities at Danville, circulating anapplication for a charter in an effort to establish a new local toreplace one previously disbanded, solicited membership, and wasgenerally active in. behalf of the Union.Edwards presented thecharter application to George Kerlin, brother-in-law of McGiboneyand substation foreman at Danville, and when circulatingit at Eliza-bethtown, to Ralph Peltzer, a brother-in-law of Niemeyer, districtmanager at Elizabethtown, and asked them to sign.Edwards was discharged by McGiboney on November1, 1938.Hetestified'that when he asked McGiboney whether hisunion activitieswereresponsible for the discharge, McGiboney replied that unionleaders were being silenced and discredited by discharge "as fast aswe know who they are."McGiboney denied any mention of unionactivities to Edwards, and testified that the discharge was occasionedby the completion of the meter-testing program in the Central Divi-sion.The Trial Examiner credited the testimony of Edwards con-cerning the foregoing conversation.We find that McGiboney madethe statement attributed to him by Edwards.In discharging Edwards on November 1, 1938, the respondents didnot adhere to the seniority policy contained in.the policy letters issuedby them in September 1937 and October 1938, wherein they statedthat in decreasing their personnel they would give "due considerationto seniority in service in cases where talent and ability are equalamong employees to be discharged.",Whereas Edwards had been inthe respondents' employ since 1932 and worked on the meter-testingprogram since June 1935, Hoskins, who was employedas a metertester, in November 1935, was retained.H. S. Edwards testified thatHoskins was retained to work on water meters on which Edwards hadno experience.Edwards admitted, however, that Hoskinslikewisehad no experience on water meters.Moreover, Brown, the respond-ents' vice president, testified that two men hired expressly for themeter-testing program also were retained on completion of the proj-ect.The respondents did not 'contend that the ability of these menwas superior to that of Edwards.Shortly after his discharge, Edwards saw Charles B. Hanna, divi-sion manager, and complained that he had left a permanent job uponthe understanding that his employment in the Central Division wasalso to be permanent. 'Hanna told Edwards,that,he would see what THE MIDDLE WEST CORPORATION561he could do for him and thereafter contacted George A. Irvine, dis-trictmanager at Danville, with respect to 'Edwards' reemployment.Several weeks after his conversation with Hanna, Edwards heard ofan opening for a meter reader andserviceman and went to seeIrvine.He testified that Irvine asked him ifhe was a member ofthe Union, and that he replied in the affirmative. Irvine then askedEdwards about his qualifications and finally said "You fill the bill,"and stated that he would send in a pay-roll authorization to the Lex-ington office. Irvine admitted that he "might have" said to Edwards"You fill the bill," but tdenied stating that he would send a pay-rollauthorization to the Lexington office or questioningEdwards as tohis union membership.We credit, as did the Trial Examiner, Ed-wards' version of his conversation with Irvine.Edwards did not getthe job, and a new employee by the name of Thrackmorton was hiredinstead.E.W. Brown, vice president of the respondents, testifiedthat he did not know whether Thrackmorton was hiredas a metertester or not, but that his "previou"s experience would not qualify himfor a meter tester any more than it would qualify him for gas dis-tribution."He also stated that Clyde Bate, an old employee, hadbeen selected to fill the vacancy then existing in the Danville district.Irvine testified, however, that he hired Thrackmortonin December1938 because he needed a man for service work on both electric andgas meters, meter reading, and clerical work, and that Bate was notemployed until ' after Thraackmorton left in April 1939. Irvine of-fered no explanation for his failure to reemploy Edwards, and, asstated above, admitted that he was qualified to fill the position thenavailable.In view of the fact that Edwards was discriminatorilytransferredfrom Somerset in November 1937 and discriminatorily discharged atPineville in December 1937, and in consideration of all the findingsheretofore made with respect to Edwards, we conclude that lie wasagain discharged on November 1, 1938, and refused employmentthereafter because of his membership and continued activity in theUnion.We find- that the respondents, on November 1, 1938, discharged,and thereafter refused to'reinstateEllisEdwards tohis former ora substantially equivalent position because 'of hismembership andactivities in the Union, and that they thereby discriminated in regardto his hire and tenure of employment, discouraged membership intheUnion, and interfered with, restrained, and coerced their em-ployees' in the exercise of the rights guaranteed in Section 7 of theAct.Ira Braswellwas first regularly employed by the respondentsinMarch1925 as anapprentice in the meter department' at Win- 562DECISIONS, OF NATIONAL LABOR RELATIONS BOARDchester in the Northern Division.He later became a first-class meterman and from March 1935 until his discharge on June1, 1938, wasengaged inmeter work in connection with the respondents' meter-testing program.At the time the program was inaugurated, Bras-well was the only, experienced man on the meter program in theNorthern Division 17He was a charter member of the Winchesterlocalof the Union, becoming its treasurer, business manager, andUnion, secured speakers, and later served on, the committee chosento negotiate a contract with the respondents.As one, of the mostactive union members in the Northern Division, his unionactivitieswere well known to the respondents."'On June 1, 1938, Hugh Hemphill, superintendent of the meterdepartment, handed Braswell a letter reading as follows :Tt is now necessary for economic reasons to return toa normalschedule and to concentrate all meter shop work at Maysville.We, therefore, find it necessary to dispense with your servicesas ofthis date.In doing this full consideration has been givento the amount of work accomplished, workmanship, and thetime inservice.Braswellwent to Lexington that afternoon to seek Watt's help insecuringreinstatement.According to Braswell, Watt told him thatthere was nothing he could do for him.Watt testified that he toldBraswellhe would do what he could to help him, but that the fol-lowingday Braswell filed charges with the Board and thereafterWatt made no effort towards securing his reemployment.Braswellsaw Watt for a second time in the latter part of June, and testifiedthat on that occasion. Watt made disparaging remarks concerningthe Board and the Union and asked, him to cooperate with the re-spondents by furnishing the names of active union members in theiremploy.Watt denied Braswell's version of their conversation andtestified that he merely told, Braswell that he would approve anyarrangementfor reemployment that Braswell could work out withW. P. Hackett, district manager at Winchester.We are in agree-mentwith the conclusion of the Trial Examiner that Braswell over-stated and exaggerated the substance ofWatt's remarks to himand find that Watt did not make the statements attributed to himby Braswell.17Prior to June 1, 1938, Braswell, Charles Bate, Eveiett Estill,and Thomas Bond, werethe only men engaged in testing and repairing meters in the Northern Division:Braswellhaving had longer continuous service with the respondents than any of the otbbr three men1s In the latter part of April 1938 Braswell told Curtis. district manager at Mt. Sterling,about a meeting which he had arranged to be held at Mt - Sterling.Curtis said, "JohnL.Lewis has got to have another meeting,has he?"Biaswell then replied,"Yes, weare having a union meeting,but it is not John L Lewis,"towhich Curtis responded,"It is Bill Green, then." THE MIDDLEWEST CORPORATION563Robert Coldiron, an employee whose testimony is hereinbeforereferred to, testified that on the day following Braswell's discharge,he and a group of other employees were gathered in a room in theElizabethtown office, as was customary before reporting to work,when Zack Lusby, the district manager, entered and told them thatBraswell had been fired the day before for his union activities andthat it "should be a warning to the rest of us to stay out of it."Ellis Edwards, who was also present on this occasion, corroboratedColdiron's testimony as to the incident.Lusby denied ever havingmade such a statement. The Trial Examiner found Coldiron tobe a credible witness and attached no credence to Lusby's denial:We find that Lusby made the statement as testified to by Coldironand Edwards.The respondents 'contend that Braswell was discharged becauseof the completion of the meter-testing program and because he wasless efficient than Bate and Estill, who were retained.laBrown, vice-president of the respondents, testified that he decided Braswell wasinefficient in 1925 "the first time I ever saw him," and that he "didn'twant him in -the Mountain Division."Hemphill, meter superin-tendent, testified that he selected Braswell for dismissal in pref-erence to Bate and Estill on the basis of his "idea of what eachman was doing" and cited in support of his action the followingwork record allegedly showing the comparative efficiency of the fourmen doing meter testing work for the period between May 25, 1935to June' 4, 1938:Type of testBateEstillBraswellBondComplaint______________________________________721741156New meters______________________ ______________________4592821088445Old meters_______________________________________________5983496534573461Total___________________________________6514516449563962Percent of total__________________________________________31 625 2-24 019 2Hemphill admitted that he had not compiled the above work recordprior to discharging Braswell, and it is impossible to believe that hisasserted ability to estimate the amount of work performed by thefour men over a period of 3 years would reveal that Estill had tested1.2 per cent more meters than Braswell.Moreover, Braswell's ap-19Bond was discharged at the same time as Braswell,but was rehired in October 1'038as a member of the inventory crewBond,who had joined the Union, testified that he"dropped out"prior to his discharge because he "Just lost interest."Bate and Estilllikewise resigned from the UnionBate testified that he could not remember the datehe resigned,but that it was before Braswell iias discharged,and that his decision to doso was founded on the"general welfare of the employees.we were not making anyprogress"Estill,who had been secretary of the local,also testified that he did notremember exactly when he gave up his membership,but that it was motivated by a "lackof interest."413597-42-voh, 28-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARD -parent deficiency in the number of old meters above shown to havebeen tested by him is more than compensated for by his completionof almost three times as many complaint tests as were made by allof the other three men combined, which latter type of test Hemphilladmitted took more time because it was "often necessary to travela considerable distance to make 'that -test."Braswell was paid be-tween $15 and $20 per month more than any other man in the meterdepartment, and as late as October 1, 1937,-his salary was increasedfrom $127.50 to $135 a month. It is impossible to reconcile this actionby the respondents toward the end of a 3-year period during which,as contended in their brief, Braswell's efficiency had decreased 66per cent.Furthermore, nothing was said to Braswell either beforeor at the time of his discharge to the effect that his work was in anyway unsatisfactory.In fact during the spring of 1938 when Bras=well had an opportunity to secure another position and asked Wester,the respondents' personnel director, what his future employmentstatus would be on completion of the meter-testing program, Westertold him that his work was satisfactory and that if he wanted tocontinue with the respondents there was no reason why he should notdo so.In view of the foregoing, we find no merit in the respondents'contention that Braswell was inefficient.Nor do we find support inthe record for the respondents' further contention that Bate andEstillwere retained also because of their versatility in performingvarious types of work in the meter department.The evidence failsto show that there existed or that Braswell was unable to performany work in the meter department which allegedly necessitated theretention of Bate and Estill.Notwithstanding our finding that Bras-well had given an inaccurate account of his conversation with ,Watt,Braswell's known leadership in the activities of the Union in andaround Winchester, the respondents' efforts, as hereinbefore found,to discredit and discourage membership in the Union, the failureof the respondents to sustain their contention that Braswell wasinefficient and incapable of performing work other than that involvedin the meter-testing program, and the respondents' violation of theirannounced labor policy in disregarding Braswell's extensive expe-rience and length of service in their employ, all lead us to the con-clusion, reached also by the Trial Examiner, that Braswell was dis-charged because of his membership and activity in the Union.We find that the respondents, on June 1, 1938, discharged, andthereafter refused to reinstate Ira Braswell to his former or a sub-stantially equivalent position because of his membership and activi-ties in the Union, and that they thereby discriminated in regard tohis hire and tenure of employment, discouraged membership in the THE MIDDLE WEST CORPORATION565Union, and interfered with, restrained, and coerced their employeesin the exercise of the rights guaranteed in' Section 7 of the Act.Robert J. Lindsaywas first employed by the respondents on Feb-ruary 22, 1926, as a mechanic's helper.He was later promoted to theposition of plant operator at Paducah, where except for - a briefperiod in' 1937, he worked for over 9 years until his discharge onJune 22, 1938.Lindsay joined the Union in May 1937, became anofficer of the Paducah local, was its representative at a union con-ference held in Lexington, and was otherwise known to be active inunion affairs.In the latter part of May 1937, shortly after L. F. Dempsey, powerplants superintendent, was put in charge of the Paducah plant,Dempsey'questioned J. V. McGregor, chief engineer at Paducah, con-cerning the various employees and particularly Lindsay.McGregoroutlined- the nature of Lindsay's duties and was thereupon instructedby. Dempsey to transfer Lindsay to repair work at a lower rate of, pay.Lindsay complained of his demotion to W. H. Wilson, internationalrepresentative of the Union, who thereafter discussed Lindsay's griev-ance with Dempsey and Watt. On July 7, 1937, Lindsay was returnedto his former position as operator and thereafter was granted severalpay increases which raised his former salary of $120 to $140 a month.'Dempsey testified that he ordered Lindsay's demotion because ofhis inefficiency, but that Lindsay was restored, to his former job asplant operator due to an increase in plant operation and because "wegave preference to those older men."McGregor testified that Lindsayfailed to perform small repair jobs normally assigned to operatorswhen the plant was not in operation and that "he usually always hadsome excuse he didn't have time, or something like that." S. F.Brown, also a plant operator at Paducah and a witness for the re-spondents, testified that he found unfinished work when he went onduty following Lindsay's shift, but that he "couldn't say whether he(Lindsay) could have gotten it all done before I got there or not."Brown admitted on cross-examination that Lindsay "seemed to be" a"pretty good plant operator."Lindsay was never informed by therespondents that his demotion was due to unsatisfactory work, and itis not reasonable to assume that the respondents would have accordedhim preference in ordering his reinstatement as an operator and sub-sequently increasing his pay if in fact he was inefficient.We are con-vinced that neither was Lindsay inefficient nor was his alleged ineffi-ciency the cause of his demotion. Indicative of the true motive for hisdemotion is Lindsay's testimony that the day before he was reinstatedas an operator, E. R. McBride, foreman of the repair crew to whichLindsay had been assigned, told him that another operator was to be puton the Paducah plant and that he thought Lindsay would get the job if 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe dropped out of the Union and "let the union go to Hell."McBridedenied mentioning the Union in his conversation with Lindsay, butadmitted telling him that another operator was to be put on and thathe discussed the possibility of Lindsay's obtaining the job.He alsotestified that McGregor had asked him if he thought Lindsay had"straightened out" and would make a good operator.We credit, asdid the Trial Examiner, Lindsay's version of the foregoing conversa-tion and find that McBride made the statements as testified to by Lind-say.We have already found that Dempsey, who ordered Lindsay'stransfer, was hostile to the Union, and in view of Lindsay's knownunion activities and all the other circumstances surrounding the inci-dent of his transfer, we find, in accordance with the conclusion of theTrial Examiner, that the real reason for Lindsay's demotion was hisactivity in the Union.On the night of June 22, 1938, a 2,300-volt cable exploded in thePaducah plant, causing an interruption in service which lasted from11: 30 p. in. to 12: 10 a. in.Lindsay, who was on duty at the time,sent an employee of another company, who happened to be present,to summon McGregor from his home to the plant.When McGregorarrived, he endeavored to locate the trouble and, following a secondexplosion, decided that the quickest way to restore service would heto throw the disconnecting switches located outside the plant.,Withthe assistance of Lindsay and Stice, a night service man who hadjust arrived at the plant, McGregor threw the switches and servicewas restored.On July 1, 1938, Lindsay was discharged by McGregor actingunder orders from Dempsey, allegedly because of his prior inefficiencyand his failure promptly to restore service after the breakdown onJune 22.McGregor testified that service was restored 10 minutesafter he arrived at the plant, and that Lindsay himself could havedisconnected the outside switches in 5 minutes.Lindsay, however,testified that it took approximately 20 minutes to restore serviceafterMcGregor's arrival.Whatever time was taken to rectify thetrouble, it is evident that Lindsay did not act unreasonably in sum-moning McGregor to the plant rather than attempt to restore serviceby himself.Lindsay's conduct under the circumstances was con-sistentwith a rule of the respondents which provided that "whereemployees are called upon to do work which they consider hazardousand which in their judgment is not provided with sufficient safeguardsthey are expected to bring the matter to the attention of the foremanbefore commencing such work." S. F. Brown, a plant operator here-inbefore referred to, testified that on one occasion when a breakdownoccurred while he was on duty he telephoned to the power plants'superintendent who came to the plant from his home; and that, ap= THE MIDDLE WEST CORPORATION-567proximately 25 minutes elapsed before they had been able to restoreservice.Brown, vice president of the respondents, testified that the re-spondents would not customarily discharge an operator for makinga single mistake if his record was good, but maintained that Lindsay'sefficiency prior to June 22 also was taken into consideration.We havepreviously found, however, that the evidence does not sustain therespondents' contention that Lindsay was inefficient, and even assum-ing that he was derelict in the performance of minor duties, theincrease in Lindsay's salary, the last of which was granted shortlybefore his discharge, belie any assertion by the respondents that suchomissions were regarded as serious. It is also significant that thediscriminatory demotion and subsequent discharge of Lindsay wereboth effected by Dempsey, it nowhere appearing that McGregor, whoas Lindsay's immediate superior logically would be the one to urgedisciplinarymeasures for inefficiency, ever suggested that Lindsaybe either demoted or discharged.A consideration of all the evi-dence impels us to conclude that Dempsey, in furtherance of hispreviously expressed opposition to the Union, availed himself of thebreakdown incident as a pretext to discharge Lindsay because of hismembership and activity in the Union.We find that the respondents discharged Robert J. Lindsay onJuly 1, 1938, and thereafter refused to reinstate him to his former ora substantially equivalent position because of his membership andactivity in the Union; and that they thereby discriminated in regardto his-hire and tenure of employment and discouraged membership intheUnion, and interfered with, restrained, and coerced their em-ployees in the exercise of the rights guaranteed in Section 7 of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in SectionIII, A and B above, occurring in connection with the operations ofthe respondents described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondents have engaged in certain unfairlabor practices, we shall order that they cease and desist from suchpractices and, to effectuate the purposes of the Act, we shall order therespondents to post notices stating that they will not engage in the 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct from which they are ordered to cease and desist.The re-spondents' employees will thus be assured that they may exercise therights guaranteed by the Act without fear of interference, restraint,,or coercion.As a further means of removing and avoiding theconsequences of the respondents' unfair labor practices, we shall orderthe respondents to take certain affirmative action more particularlydescribed below.Having found that the respondents discriminated in regard tothe hire and tenure of employment of James B. Crawford, EllisEdwards, Ira Braswell, and Robert J. Lindsay, we shall order therespondents to offer each of said persons full reinstatement to hisformer position, and to make each whole for any loss in pay he mayhave suffered by reason of such discrimination, subject to the follow-ing qualification.The charges herein were first filed with respect toCrawford on June 27, 1938, Edwards on May 20, 1939, Braswell onJune 2, 1938, and Lindsay on August 23, 1938.The respondents con-tend in their answer that the delay of the complainants and the Union"in obtaining the issuance of the complaint" is a bar both to reinstate-nient and to the payment of back pay.We find merit in the re-spondents' contention only in so far as it pertains to the effect ofthe delay in the filing of charges upon the period for which we willorder the payment of back pay. Since charges were first filed ap-proximately 1 year after Crawford's discharge and almost 7 monthsafter Edwards', we shall order the respondents to make them whole,only for the period from the date of the filing of charges to the dateof the respondents' offer of reinstatement by payment to each ofthem of a sum equal to that which he normally would have earned aswages during said period, less his net earnings during said period.22Since there was no appreciable delay in the filing of charges withrespect to Braswell aiid Lindsay, we shall follow our usual practiceand order the respondent to make them whole by payment to each ofthem of a sum of money equal to that which he normally wouldhave earned as wages from the date of his discharge to the date of theoffer of reinstatement, less his net earnings during said,period.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :22 By "net earnings"ismeant earnings less expenses,such as fortransportation, room,and board,incurredby anemployee in connectionwith obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischargeand the consequent necessity of his seekingemployment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill WorkersUnion, Local 2590,8N.L.R B.440.Moniesreceivedfor work performed upon Federal,State, county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.,decided by United States Supreme Court, November12, 1940. THE MIDDLEWEST CORPORATION569CONCLUSIONSOF LAW1.International Brotherhood of Electrical Workers, affiliated withthe A.-F. of L., is a labor organization, within the meaning of Section2 (5) of the Act.2.By discriminating in 'regard to the hire and tenure of, employ-ment of James B. Crawford, Ellis Edwards, Ira Braswell, and Rob-ert J. Lindsay, thereby discouraging membership in InternationalBrotherhood of ElectricalWorkers, affiliated with the A. F. of L.,the respondents have engaged in and are engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, the.respondents have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not, by the circulation of an executivepolicy letter or by the seizing of union records from the locker of aunion employee, engaged in unfair labor practices, within the mean-ing of Section 8 (1) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ents,Kentucky Utilities Company and Kentucky Power & LightCompany, Lexington, Kentucky, and their officers, agents, succes-sors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofElectricalWorkers, affiliated with the A. F. of L., or any other labor,organization of their employees, by discharging or refusing to rein-state any of their employees or in any other manner discriminatingin regard to their hire or tenure of employment or any term or condi-tion of employment;(b) In any other manner interfering with, restraining, and co-ercing their employees, in the exercise of their right to self-organi-zation, to form, loin, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDe2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to James B. Crawford, -Ellis Edwards, Ira Braswell,and Robert J. Lindsay, immediate and full reinstatement to their'former positions or to substantially equivalent positions, without prej-udice to their seniority and other rights and privileges;(b)Make whole they said James B. Crawford for any loss he mayhave suffered by reason of the respondents' discrimination againsthim by payment to him of a sum of money equal to that which henormally would have earned as wages during the period from June,27, 1938, the date on which a. charge was first filed as to him, to the-date of the respondents' offer of reinstatement, less his net earningsduring that period;(c)Make whole the said Ellis Edwards for any loss of pay hemay have suffered by reasons of the respondents' discriminationagainst him by payment to him of a sum of money equal to thatwhich, he normally would have earned as wages during the periodfrom May 20, 1939, the date on which a charge was first filed as tohim, to the date of the respondents' offer of reinstatement, less hisnet earnings during that period;(d)Make whole the said Ira Braswell and Robert J. Lindsay forany loss of pay they may have suffered by reason of the respondent'sdiscrimination against them by payment to each of them of a sum ofmoney equal to that which he normally would have earned as wagesduring the period from the date of his discharge to the date of therespondents' offer of reinstatement, less his net earnings during saidperiod ;(e)Post immediately in conspicuous places on the respondents'premises, and maintain for a period of at least sixty (60), consecu-tive days from the date of posting, notices to their employees, stat-ing: (1) that the respondents will not engage in the conduct fromwhich they are, ordered to cease and desist in paragraphs 1 (a) and(b). of this Order; (2) that the respondents will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), and (d) of this Order;and (3) that the respondents' employees are free to become or remainmembers of International Brotherhood of Electrical Workers, affili-ated with the A. F. of L., and that the respondent will not discrimi-nate against any employee because-of membership or activity in said-labor organization;(f)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order what steps therespondents have taken to comply therewith.IT IS FURTHER ORDERED that the complaints,in so far as they allegethat the respondents, by circulating an executive policy letter-and,by THE MIDDLEWEST CORPORATION571seizingunion records from the locker of a union employee, haveengaged in unfair labor practices within the meaning of Section 8 (1)of the Act, We, and they hereby are, dismissed.AND IT IS FURTHER ORDEREDthat the complaints against TheMiddle West Corporation, Chicago, Illinois, be, and they hereby are,dismissed.-CHAIRMAN HARRY A. MILLIS took no part in the consideration' ofthe above Decision and Order.